Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4, 7-15, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-15 of U.S. Patent No. 11257289 B2 in view of Kuo et al. (“Kuo”, US Patent 9729865 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because the Instant Application cites a face detector and US Patent 9729865 B1 cites at least a neural network with depth value inputs.

The following is a claim comparison of claims 1-4, 7-15, 18-20 of the Instant Application and claims 1-4, 7-15 of U.S. Patent No. 11257289 B2.

Instant Application 17652078
US Patent 11257289 B2 (App # 16865776)
1. A 3D facial modeling system comprising:

a plurality of cameras configured to capture images from different viewpoints; a processor; and 

a memory containing a 3D facial modeling application and parameters defining a face detector, 

wherein the 3D facial modeling application directs the processor to: 

obtain a plurality of images of a face captured from different viewpoints using the plurality of cameras; 

locate a face within each of the plurality of images using the face detector, 

wherein the face detector labels key feature points on the located face within each of the plurality of images; 









determine disparity between corresponding key feature points of located faces within the plurality of images; and 

generate a 3D model of the face 



using the depth of the key feature points.
1. A 3D facial modeling system comprising: 

a plurality of cameras configured to capture images from different viewpoints; a processor; and 

a memory containing a 3D facial modeling application, 


wherein the 3D facial modeling application directs the processor to: 

obtain a plurality of images of a face captured from different viewpoints using the plurality of cameras; 

locate a face within each of the plurality of images, 

wherein key feature points on the located face within each of the plurality of images are labeled; 

select at least one pair of key feature points, comprising a labeled key feature point in a first image of the plurality of images, and the correspondingly labeled key feature point in a second image in the plurality of images; 

determine a depth value for each selected key feature point in the first image by 

calculating the disparity between the at least one pair of key feature points; and 


generate a 3D model of the face 

by providing a convolutional neural network 

with the determined depth values and the first image.
2. The 3D facial modeling system of claim 1, wherein the plurality of images is a stereo pair of images.
2. The 3D facial modeling system of claim 1, wherein the plurality of images is a stereo pair of images.
3. The 3D facial modeling system of claim 1, wherein the plurality of cameras comprises a stereo pair of cameras.
3. The 3D facial modeling system of claim 1, wherein the plurality of cameras comprises a stereo pair of cameras.
4. The 3D facial modeling system of claim 3, wherein: a first camera in the stereo pair of cameras is a wide angle camera; and a second camera in the stereo pair of cameras is a telephoto camera
4. The 3D facial modeling system of claim 3, wherein: a first camera in the stereo pair of cameras is a wide angle camera; and a second camera in the stereo pair of cameras is a telephoto camera.  
7. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to calculate the depth of at least one key feature point based on the disparity.
7. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to calculate the depth of at least one key feature point based on the disparity.
8. The 3D facial modeling system of claim 7, wherein calculating the depth of at least one key feature point further comprises using calibration data.
8. The 3D facial modeling system of claim 7, wherein calculating the depth of at least one key feature point further comprises using calibration data.
9. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to animate the 3D model based on a second plurality of images of the face captured from different viewpoints using the plurality of cameras.
9. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to animate the 3D model based on a second plurality of images of the face captured from different viewpoints using the plurality of cameras.
10. The 3D facial modeling system of claim 1, wherein generating a 3D model of the face comprises matching a template mesh to the key feature points.
10. The 3D facial modeling system of claim 1, wherein generating a 3D model of the face comprises matching a template mesh to the key feature points.
11. The 3D facial modeling system of claim 10, wherein the template mesh is deformed to fit the key feature points.
11. The 3D facial modeling system of claim 10, wherein the template mesh is deformed to fit the key feature points.
12. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to generate a depth map for at least one image in the plurality of images.
12. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to generate a depth map for at least one image in the plurality of images.
13. The 3D facial modeling system of claim 12, wherein the 3D facial modeling application further directs the processor to update the depth map based on the 3D model of the face.
13. The 3D facial modeling system of claim 12, wherein the 3D facial modeling application further directs the processor to update the depth map based on the 3D model of the face.
14. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to: 
locate a second face in the plurality of images; and 
generate a 3D model of the second face.
14. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to: 
locate a second face in the plurality of images; and 
generate a 3D model of the second face.
Instant Application 17652078’s Claims 15-20 are similar to Instant Application 17652078 claims 1, 5, 6, 3, 2, 7 respectively.



Claim 1-4, 7-15, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-15 of U.S. Patent No. 11257289 B2 in view of Kuo et al. (“Kuo”, US Patent 9729865 B1).  
It would have been obvious to one with ordinary skill in the art at the time of the inventions to provide parameters defining a face detector (Kuo (Abstract) runs a face detection algorithm on images (parameter).)
U.S. Patent No. 11257289 B2’s claims otherwise recite identical limitations as the applicants’ claims to a 3D facial modeling system comprising:
a plurality of cameras configured to capture images from different viewpoints; a processor; and 
a memory containing a 3D facial modeling application, 
wherein the 3D facial modeling application directs the processor to: 
obtain a plurality of images of a face captured from different viewpoints using the plurality of cameras; 
locate a face within each of the plurality of images, 
wherein the face detector labels key feature points on the located face within each of the plurality of images; 
determine disparity between corresponding key feature points of located faces within the plurality of images; and 
generate a 3D model of the face using the depth of the key feature points.
Therefore, the applicants’ claims are not patentably distinct from U.S. Patent No. 11257289 B2’s claims.

Claim 1-4, 7-15, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-15 of U.S. Patent No. 10643383 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 9729865 B1 cites at least a neural network with depth value inputs.

The following is a claim comparison of claims 1-4, 7-15, 18-20 of the Instant Application and claims 1-4, 7-15 of U.S. Patent No. 10643383 B2.

Instant Application 17652078
US Patent 10643383 B2 (App # 15823473)
1. A 3D facial modeling system comprising:

a plurality of cameras configured to capture images from different viewpoints; a processor; and 

a memory containing a 3D facial modeling application and parameters defining a face detector, 

wherein the 3D facial modeling application directs the processor to: 

obtain a plurality of images of a face captured from different viewpoints using the plurality of cameras; 

locate a face within each of the plurality of images using the face detector, 

wherein the face detector labels key feature points on the located face within each of the plurality of images; 










determine disparity between corresponding key feature points of located faces within the plurality of images; and 

generate a 3D model of the face 



using the depth of the key feature points.
1. A 3D facial modeling system comprising: 

a plurality of cameras configured to capture images from different viewpoints; a processor; and 

a memory containing a 3D facial modeling application and parameters defining a face detector, 

wherein the 3D facial modeling application directs the processor to: 

obtain a plurality of images of a face captured from different viewpoints using the plurality of cameras; 

locate a face within each of the plurality of images using the face detector, 

wherein the face detector labels key feature points on the located face within each of the plurality of images; 

select at least one pair of key feature points, comprising a labeled key feature point in a first image of the plurality of images, and the correspondingly labeled key feature point in a second image in the plurality of images; 

determine a depth value for each selected key feature point in the first image by 

calculating the disparity between the at least one pair of key feature points; and 


generate a 3D model of the face 

by providing a convolutional neural network

with the determined depth values and the first image.
2. The 3D facial modeling system of claim 1, wherein the plurality of images is a stereo pair of images.
2. The 3D facial modeling system of claim 1, wherein the plurality of images is a stereo pair of images.
3. The 3D facial modeling system of claim 1, wherein the plurality of cameras comprises a stereo pair of cameras.
3. The 3D facial modeling system of claim 1, wherein the plurality of cameras comprises a stereo pair of cameras.
4. The 3D facial modeling system of claim 3, wherein: a first camera in the stereo pair of cameras is a wide angle camera; and a second camera in the stereo pair of cameras is a telephoto camera
4. The 3D facial modeling system of claim 3, wherein: a first camera in the stereo pair of cameras is a wide angle camera; and a second camera in the stereo pair of cameras is a telephoto camera.
7. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to calculate the depth of at least one key feature point based on the disparity.
7. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to calculate the depth of at least one key feature point based on the disparity.
8. The 3D facial modeling system of claim 7, wherein calculating the depth of at least one key feature point further comprises using calibration data.
8. The 3D facial modeling system of claim 7, wherein calculating the depth of at least one key feature point further comprises using calibration data.
9. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to animate the 3D model based on a second plurality of images of the face captured from different viewpoints using the plurality of cameras.
9. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to animate the 3D model based on a second plurality of images of the face captured from different viewpoints using the plurality of cameras.
10. The 3D facial modeling system of claim 1, wherein generating a 3D model of the face comprises matching a template mesh to the key feature points.
10. The 3D facial modeling system of claim 1, wherein generating a 3D model of the face comprises matching a template mesh to the key feature points.
11. The 3D facial modeling system of claim 10, wherein the template mesh is deformed to fit the key feature points.
11. The 3D facial modeling system of claim 10, wherein the template mesh is deformed to fit the key feature points
12. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to generate a depth map for at least one image in the plurality of images.
12. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to generate a depth map for at least one image in the plurality of images.
13. The 3D facial modeling system of claim 12, wherein the 3D facial modeling application further directs the processor to update the depth map based on the 3D model of the face.
13. The 3D facial modeling system of claim 12, wherein the 3D facial modeling application further directs the processor to update the depth map based on the 3D model of the face.
14. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to: 
locate a second face in the plurality of images; and 
generate a 3D model of the second face.
14. The 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to: 
locate a second face in the plurality of images; and 
generate a 3D model of the second face.
Instant Application 17652078’s Claims 15-20 are similar to Instant Application 17652078 claims 1, 5, 6, 3, 2, 7 respectively.



Claim Objections
Claims 1, 15 are objected to because of the following informalities:  
Claim 1 recites the limitation "the depth" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the disparity" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the depth" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 14, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (“Kuo”, US Patent 9729865 B1), in view of Steinberg et al. (“Steinberg”, US Pre-Grant Publication 20060215924 A1), in view of Nakashima (US Pre-Grant Publication 20060210148 A1).

Regarding claim 1, Kuo discloses a 3D facial modeling system comprising:
a plurality of cameras configured to capture images from different viewpoints ((Kuo Fig. 1A (106a) (106b))); a processor (Kuo Fig. 18 (1802)); and 
a memory (Kuo Fig. 18 (1804)) containing a 3D facial modeling application (Kuo Fig. 9 (906)) and
parameters defining a face detector (Kuo (Abstract) runs a face detection algorithm on images (parameter).), 
wherein the 3D facial modeling application directs the processor to: 
obtain a plurality of images of a face captured from different viewpoints using the plurality of cameras (Kuo (Fig. 1B column 2 line 34 to column 3 line 10) analyzes two or more images of a face captured from two or more cameras having overlapping fields of view.); 
locate a face within each of the plurality of images using the face detector (Kuo (Abstract) runs a face detection algorithm on images.);
determine disparity between corresponding key feature points of located faces within the plurality of images. (Kuo (41 column 8 lines 21-47) acquires depth information for a face from two camera images.  Kuo (45 column 9 lines 31-62) uses feature points to determine disparity information.  A distance between the face and the computing device is determined.)

Kuo does not describe wherein the face detector labels key feature points on the located face within each of the plurality of images.
However, these features are well known in the art as taught by Kuo and Steinberg. For example, Kuo and Steinberg disclose wherein the face detector labels key feature points on the located face within each of the plurality of images (Kuo (column 3 lines 30-64) identifies facial features to determine the location of a user’s eyes or mouth.  
Steinberg [0141] labels highly detectable portions of the image such as eyebrows.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Kuo’s system for tracking a face with Steinberg’s system for improving image rendering parameters using face detection because the labeled highly detectable portions may be used for orientation detection [0141].

Kuo and Steinberg do not describe generate a 3D model of the face using the depth of the key feature points.
However, these features are well known in the art as taught by Nakashima. For example, Nakashima discloses generate a 3D model of the face using the depth of the key feature points. (Nakashima [0027] generates a 3D model of a face using 3D coordinates of model vertices.  A plurality of facial images is acquired.  Nakashima [0046] determines depth using a “stereo method” that determines depth from triangulation.
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Kuo’s system for tracking a face, Steinberg’s system for improving image rendering parameters using face detection with Nakashima’s apparatus for generating a three-dimensional model of an object because with Nakashima’s apparatus, points on the photos are identified that correspond to vertices on a standard model (key feature points).  Depth is computed from the corresponding points in the images [0027].

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Kuo, Steinberg, and Nakashima above.
Kuo further discloses the 3D facial modeling system of claim 1, wherein the plurality of images is a stereo pair of images.  (Kuo (column 2 line 34 to column 3 line 10) provides the example of capturing a first image from a first camera and a second image from a second camera.)

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Kuo, Steinberg, and Nakashima above.
Kuo further discloses the 3D facial modeling system of claim 1, wherein the plurality of cameras comprises a stereo pair of cameras.  (Kuo (26 column 3 lines 30-64) identifies a feature (eyes) in multiple images, then determines stereo disparity to find the z-depth for the eyes.)

Regarding claim 14, the claimed invention for claim 1 is shown to be met with explanations from Kuo, Steinberg, and Nakashima above.
Kuo further discloses the 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to: 
locate a second face in the plurality of images. (Kuo (Fig. 5B) identifies a first face in the first and second images (530); and a second face in the first and second images (534).)
Kuo, Steinberg, as modified by Nakashima further teach generate a 3D model of the second face.  (Nakashima [0053] generates a 3D model of a other person’s face.)

Regarding claim 15, in light of the rejection in claim 1, the method in claim 15 is similar and performed by the system in claim 1. Therefore, claim 15 is rejected for the same reason as claim 1.

Regarding claim 18, in light of the rejection in claim 3, the method in claim 18 is similar and performed by the system in claim 3. Therefore, claim 18 is rejected for the same reason as claim 3.

Regarding claim 19, in light of the rejection in claim 2, the method in claim 19 is similar and performed by the system in claim 2. Therefore, claim 19 is rejected for the same reason as claim 2.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (“Kuo”, US Patent 9729865 B1), in view of Steinberg et al. (“Steinberg”, US Pre-Grant Publication 20060215924 A1), in view of Nakashima (US Pre-Grant Publication 20060210148 A1), in view of Lee et al. (“Lee”, US Pre-Grant Publication 20110084893 A1).

Regarding claim 4, the claimed invention for claim 3 is shown to be met with explanations from Kuo, Steinberg, and Nakashima above.
Kuo, Steinberg, and Nakashima do not describe the 3D facial modeling system of claim 3, wherein: a first camera in the stereo pair of cameras is a wide angle camera; and a second camera in the stereo pair of cameras is a telephoto camera.
However, these features are well known in the art as taught by Lee. For example, Lee discloses the 3D facial modeling system of claim 3, wherein: a first camera in the stereo pair of cameras is a wide angle camera; and a second camera in the stereo pair of cameras is a telephoto camera.  (Lee (Figs. 17a-c [0205]) illustrates building a 3D camera from left and right photos.  Lee [0207] discusses setting one camera to wide angle and the other camera to telephoto to combine images.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Kuo’s system for tracking a face, Steinberg’s system for improving image rendering parameters using face detection, Nakashima’s apparatus for generating a three-dimensional model of an object with Lee’s mobile terminal for controlling 3D images because Lee constructs a 3D image from the left camera and the right camera [205].

Claim(s) 5, 6, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (“Kuo”, US Patent 9729865 B1), in view of Steinberg et al. (“Steinberg”, US Pre-Grant Publication 20060215924 A1), in view of Nakashima (US Pre-Grant Publication 20060210148 A1), in view of Godard et al. (“Godard”, US Pre-Grant Publication 20190213481 A1).

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Kuo, Steinberg, and Nakashima above.
Kuo, Steinberg, and Nakashima do not describe the 3D facial modeling system of claim 1, wherein generating a 3D model of the face comprises providing a convolutional neural network with the disparity between corresponding key feature points of located faces within the plurality of images.
However, these features are well known in the art as taught by Godard. For example, Godard discloses the 3D facial modeling system of claim 1, wherein generating a 3D model of the face comprises providing a convolutional neural network with the disparity between corresponding key feature points of located faces within the plurality of images.  (Godard [0031] predicts disparity using a CNN using the difference in image location of a detected object or feature in one image of a stereo image pair and a PREDICTED image location of the detected object or feature in the corresponding image of the stereo image pair.  Godard [0049] inputs a disparity map into the CNN / STN.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Kuo’s system for tracking a face, Steinberg’s system for improving image rendering parameters using face detection, Nakashima’s apparatus for generating a three-dimensional model of an object with Godard’s system for predicting depth from image data using a statistical model because with Godard’s system, a predicted image location of the detected object or feature in the corresponding image of the stereo image pair is interpreted as indicating a corresponding key feature point [0031].

Regarding claim 6, the claimed invention for claim 5 is shown to be met with explanations from Kuo, Steinberg, Nakashima, and Godard above.
Kuo, Steinberg, Nakashima, as modified by Godard further teach the 3D facial modeling system of claim 5, wherein generating a 3D model of the face further comprises providing the convolutional neural network with at least one image from the plurality of images.  (Godard (Abstract) inputs a binocular stereo image pair to a CNN.)

Regarding claim 16, in light of the rejection in claim 5, the method in claim 16 is similar and performed by the system in claim 5. Therefore, claim 16 is rejected for the same reason as claim 5.

Regarding claim 17, in light of the rejection in claim 6, the method in claim 17 is similar and performed by the system in claim 6. Therefore, claim 17 is rejected for the same reason as claim 6.

Claim(s) 7, 8, 12, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (“Kuo”, US Patent 9729865 B1), in view of Steinberg et al. (“Steinberg”, US Pre-Grant Publication 20060215924 A1), in view of Nakashima (US Pre-Grant Publication 20060210148 A1), in view of Simek et al. (“Simek”, US Pre-Grant Publication 20180139431 A1).

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Kuo, Steinberg, and Nakashima above.
Kuo, Steinberg, and Nakashima do not describe the 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to calculate the depth of at least one key feature point based on the disparity.
However, these features are well known in the art as taught by Simek. For example, Simek discloses the 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to calculate the depth of at least one key feature point based on the disparity.  (Simek [0103] generates a disparity map which encodes the difference in horizontal coordinates of corresponding image points.  Simek [0037] generates a depth map based on images and refined positions of visual features (key feature points) in the images.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Kuo’s system for tracking a face, Steinberg’s system for improving image rendering parameters using face detection, Nakashima’s apparatus for generating a three-dimensional model of an object with Simek’s system for capturing and aligning panoramic image and depth data because Simek’s system generates a depth map based on images and refined positions of visual features (key feature points) in the images [0037].

Regarding claim 8, the claimed invention for claim 7 is shown to be met with explanations from Kuo, Steinberg, Nakashima, and Simek above.
Kuo further discloses the 3D facial modeling system of claim 7, wherein calculating the depth of at least one key feature point further comprises using calibration data.  (Kuo (column 17 lines 18-35) uses calibration information to obtain 3D information of an object captured by two cameras.  3D information is interpreted as comprising depth.)

Regarding claim 12, the claimed invention for claim 1 is shown to be met with explanations from Kuo, Steinberg, and Nakashima above.
Kuo, Steinberg, Nakashima, as modified by Simek further teach the 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to generate a depth map for at least one image in the plurality of images.  (Simek [0103] generates a disparity map which encodes the difference in horizontal coordinates of corresponding image points.  Simek [0037] generates a depth map based on images and refined positions of visual features (key feature points) in the images.)

Regarding claim 13, the claimed invention for claim 12 is shown to be met with explanations from Kuo, Steinberg, Nakashima, and Simek above.
Kuo, Steinberg, Nakashima, as modified by Simek further teach the 3D facial modeling system of claim 12, wherein the 3D facial modeling application further directs the processor to update the depth map based on the 3D model of the face.  (Simek [0119] updates the 3D depth data for new image captures.)

Regarding claim 20, in light of the rejection in claim 7, the method in claim 20 is similar and performed by the system in claim 7. Therefore, claim 20 is rejected for the same reason as claim 7.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (“Kuo”, US Patent 9729865 B1), in view of Steinberg et al. (“Steinberg”, US Pre-Grant Publication 20060215924 A1), in view of Nakashima (US Pre-Grant Publication 20060210148 A1), in view of Du et al. (“Du”, US Pre-Grant Publication 20160042548 A1), in view of Kim et al. (“Kim”, US Pre-Grant Publication 20150228081 A1).

Regarding claim 9, the claimed invention for claim 1 is shown to be met with explanations from Kuo, Steinberg, and Nakashima above.
Kuo, Steinberg, and Nakashima do not describe the 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to animate the 3D model based on a second plurality of images of the face captured from different viewpoints using the plurality of cameras.
However, these features are well known in the art as taught by Kuo, Du, and Kim. For example, Kuo, Du, and Kim disclose the 3D facial modeling system of claim 1, wherein the 3D facial modeling application further directs the processor to animate the 3D model based on a second plurality of images of the face captured from different viewpoints using the plurality of cameras.  (Du (Abstract) animates and renders an avatar’s face.  A facial mesh tracker receives a plurality of image frames and detects facial movements and outputs facial motion parameters for animation and rendering.  
Kim [0078] constructs a 3D face using the disparity map.  
Kuo (column 3 lines 30-64) uses stereo disparity to determine a z-depth for the eyes, in order to determine a 3D position of the eyes relative to the computing device.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Kuo’s system for tracking a face, Steinberg’s system for improving image rendering parameters using face detection, Nakashima’s apparatus for generating a three-dimensional model of an object with Du’s system for animating facial movements because with Du’s system, the facial action movements may include opening or closing of a mouth, and blinking of an eye (Abstract).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Kuo’s system for tracking a face, Steinberg’s system for improving image rendering parameters using face detection, Nakashima’s apparatus for generating a three-dimensional model of an object, Du’s system for animating facial movements with Kim’s system for reconstructing a 3D face with stereo camera because with Kim’s system, the 3D face reconstruction apparatus may reconstruct a face image for each viewpoint using a face region extracted from an image captured through each stereo camera [0080].

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (“Kuo”, US Patent 9729865 B1), in view of Steinberg et al. (“Steinberg”, US Pre-Grant Publication 20060215924 A1), in view of Nakashima (US Pre-Grant Publication 20060210148 A1), in view of In Kwon Lee et al. (“LeeIn”, US Pre-Grant Publication 20140307063 A1).

Regarding claim 10, the claimed invention for claim 1 is shown to be met with explanations from Kuo, Steinberg, and Nakashima above.
Kuo, Steinberg, and Nakashima do not describe the 3D facial modeling system of claim 1, wherein generating a 3D model of the face comprises matching a template mesh to the key feature points.
However, these features are well known in the art as taught by LeeIn. For example, LeeIn discloses the 3D facial modeling system of claim 1, wherein generating a 3D model of the face comprises matching a template mesh to the key feature points.  (LeeIn [0103] changes feature points of a standard (template) 3D face model to generate a viewer’s 3D face model.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, to combine Kuo’s system for tracking a face, Steinberg’s system for improving image rendering parameters using face detection, Nakashima’s apparatus for generating a three-dimensional model of an object with LeeIn’s system for tracking a user’s face and generating a 3D face model because with LeeIn’s system, the standard three-dimensional face model can be a model in the 3D mesh form [0104].

Regarding claim 11, the claimed invention for claim 10 is shown to be met with explanations from Kuo, Steinberg, Nakashima, and LeeIn above.
Kuo, Steinberg, Nakashima, as modified by LeeIn further teach the 3D facial modeling system of claim 10, wherein the template mesh is deformed to fit the key feature points.  (LeeIn [0103] changes feature points of a standard 3D face model to generate a viewer’s 3D face model.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613